Citation Nr: 1620648	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to March 16, 2007, for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was before the Board in April 2014, at which time the claim was entitlement to an effective date prior to October 5, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  In the April 2014 decision, the Board granted an effective date of March 16, 2007.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based upon a Joint Motion for Remand, a December 2015 Court Order vacated the Board's April 2014 decision insofar as it denied entitlement to an effective date prior to March 16, 2007.  The Court remanded the matter to the Board for further development and re-adjudication consistent with the directives in the Joint Motion for Remand.

In January 2013, the Veteran testified at videoconference hearing with a Veterans Law Judge who is no longer employed by the Board. A transcript of the hearing is associated with the claims file.  In January 2016 letter, the Veteran was advised of this situation, and he was provided the opportunity to testify at another hearing with a different Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this letter, the Veteran was also advised that, if he did not respond, VA would assume that he did not want another hearing and proceed with the adjudication of his claim.  To date, the Veteran has not responded to the January 2016 letter.  As such, the Board will address the merits of the claim herein.


FINDINGS OF FACT

1.  The Veteran's sister did not hold power of attorney and was not the Veteran's guardian at the time she submitted a February 2002 "claim."
 
2.  The Veteran had not been determined to be non sui juris at the time his sister submitted the February 2002 "claim."
 
3.  Prior to March 16, 2007, VA did not receive an informal or formal claim of entitlement to service connection for PTSD or other psychiatric disability.

4.  The Veteran's original claim of service connection for PTSD and depression was received on March 16, 2007, and was designated as the effective date for grant of service connection for "any psychiatric disorder (depression)."


CONCLUSION OF LAW

An effective date prior to March 16, 2007, for the grant of service connection for PTSD is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his PTSD. Consequently, the claim, as it arose in its initial context, has been substantiated; indeed, it has been granted.  Therefore, additional notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records and private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

The Board recognizes that the Veteran applied for Social Security Administration (SSA) disability benefits, and the documentation associated with that claim for benefits is not of record.  As the claim for an effective date for a grant of service connection depends primarily on the date VA receives a communication from the Veteran indicating the intent to file a claim, there is no prejudice to the Veteran by adjudicating his effective date claim without obtaining his records from SSA.  This is so because there is no indication that the Veteran's SSA records are relevant to the claim at issue herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant). 

In January 2013, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge clarified the issue on appeal and explained the concept of an effective date claim.  The hearing focused on the elements necessary to substantiate his effective date claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, in January 2016, the Veteran was advised that the Veterans Law Judge that conducted the January 2013 hearing was no longer employed at the Board.  The Veteran was given the opportunity to testify at another hearing with a different Veterans Law Judge.  The Veteran was also advised that, if he did not respond within 30 days, his claim would be adjudicated.  To date, the Veteran has not responded to the January 2016 letter.  As such, the Board can adjudicate the claim based on the current record.

As discussed above, in an April 2014 decision, the Board granted an effective date of March 16, 2007, for the grant of service connection for the Veteran's PTSD.  Pursuant to the directives of a Joint Motion of Remand, this decision was vacated by the Court, insofar as the Board denied an effective date prior to March 16, 2007.  The Veteran is seeking an earlier effective date for the grant of service connection for his PTSD.  Specifically, the Veteran argues that the effective date for the award of service connection for PTSD should be in 1991.

Generally, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

Pertaining to this appeal, an informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

In January 2000, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, but did not identify any disability for which he was seeking service connection.  In an October 2000 letter, the RO indicated that the claim would be denied unless it received evidence to process the claim by February 2, 2001.

In February 2002, the Veteran's sister wrote VA to request that the RO address a claim of service connection for PTSD.  She stated she was filing on behalf of her brother as his sister and friend.  The record does not establish that she is the claimant, the Veteran's accredited representative, or otherwise authorized to act on his behalf.  38 C.F.R. § 3.155.  

Initially, the Board notes that on remand to the Court the Veteran's attorney argued that Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) is instructive as to what constitutes an informal claim in this case.  Reliance on Reeves is misplaced.  Reeves addressed whether a widow had standing to file a motion for substitution prior to filing a motion for accrued benefits due and payable to her husband as of the date of his death.  Reeves, 682 F.3d at 993.  The appellant in that case was not filing a new claim on behalf of the Veteran, she was requesting to substitute into the Veteran's shoes for purposes of finishing the claim he started prior to his death in order to obtain unpaid benefits on his behalf.  The Board accepts that a communication can qualify as an informal claim if it is in writing and indicates intent to apply for a particular benefit.   See id.  However, only certain individuals are authorized to file claims on behalf of a veteran and in this case the Veteran's sister was not such an individual.  See 38 C.F.R. § 3.155(a).  The issue here is not whether the Veteran's sister's statement in 2002 met the requirements necessary to constitute an informal claim, but if she had the authority to file the claim on his behalf.  

The parties to the December 2015 Joint Motion for Remand agreed that the Board's April 2014 decision should be partially vacated because the Board failed to consider whether the Veteran's sister qualified as a "next friend" pursuant to 38 C.F.R. § 3.155(a) and, thus, was authorized to submit informal claims on the Veteran's behalf.  However, the text of the regulation indicates that the "next friend" must be for a claimant (the Veteran in the case) who is "not sui juris."

Sui juris is a Latin phrase that is literally translated as "of his own right."  As a legal concept, it is defined as possessing full social and civil rights; not under any legal disability, or the power of another, or guardianship; having capacity to manage one's own affairs; not under legal disability to act for one's self.  See Black's Law Dictionary, 1662 (10th ed. 2014).

The Federal Register also indicates that the "next friend" provision is intended to apply when a claimant is not of full age or capacity.  Specifically:

VA has mirrored the language in current § 3.155 to describe persons submitting the informal claim and replaced the term 'sui juris' with its definition, 'of full age or capacity.'  See Black's Law Dictionary, 1662 (10th ed. 2014).  While use of the word-for-word legal definition 'of full age and capacity' in this context would not imply that the claimant in question must be both under 18 and not of full capacity, given the resulting sentence as a whole, we have opted to use the disjunctive 'or' in order to make clear that claimants who are not of full capacity need not also be under 18 in order to be within the 'next friend' provision of this paragraph.  Accordingly, there is no substantive change in the definition.  Rather, VA is merely continuing to provide a way for claimants who cannot engage in a legal contract due to age or disability to be represented by someone (or next friend) who can do so on their behalf.  Therefore, VA makes no change to the proposed rule based on this comment.

Standard Claims and Appeals Forms, 79 Fed. Reg. 57660-01 (Sept. 25, 2014).

As noted by the Veteran's attorney on appeal to the Court, the Supreme Court of the United States has established a two-prong test for the "next friend" standing.  See Whitmore v. Arkansas, 495 U.S. 149, 163-64 (1990).  First, a "next friend" must provide an adequate explanation - such as inaccessibility, mental incompetence, or other disability - why the real party in interest cannot appear on his behalf to prosecute the action.  Second, the "next friend" must be truly dedicated to the best interests of the person on whose behalf he seeks to litigate.  In this case, the first prong is not met.  The Veteran's attorney argued that the Veteran was a detained prisoner who lacked access to court and therefore could not prosecute his own claim.  The Board disagrees.  As noted by the Veteran's representatives, all that is needed to file an informal claim for VA benefits is a communication indicating an intent to apply for one or more benefits under the laws administered by VA, and identification of the benefits sought.  38 C.F.R. § 3.155(a); see also Rodriguez, 189 F.3d 1351.  The Veteran need not present himself before a court or anyone at VA for that matter to file a claim.  Instead, he simply needed to send a communication to VA.  There is no indication in the record that while incarcerated the Veteran was prohibited from sending mail or denied access to filing a claim in any other way.  The Veteran is also not shown to have been unable to file a claim due to mental incompetence or other disability.  

The evidence of record simply does not demonstrate that the Veteran has ever been deemed non sui juris (not sui juris), including in February 2002.  Moreover, the evidence does not demonstrate that anyone, including the Veteran's sister, has held power of attorney, a guardianship, or a similar position over the Veteran at any relevant point, including at the time his sister submitted the February 2002 "claim."  Consequently, the Board finds that the Veteran's sister does not qualify as "next friend" and, thus, her February 2002 statement cannot be considered an informal claim.  38 C.F.R. § 3.155(a).

The Board recognizes that in March 2002, the RO sent a letter to the Veteran - at his sister's address - that indicated an informal claim on his behalf had been received.  However, the fact that the RO erroneously replied to the Veteran's sister's statement as if an informal claim had been received does not somehow transform the statement into a claim as the Veteran's sister was not authorized to act on his behalf as explained above.  Simply put, the RO's error cannot nullify section 3.155.  

In March 2007, the Veteran submitted a claim of service connection for PTSD and depression.  The record contains non-VA October 1992 hospitalization records for depression received by VA in March 2007.

In a March 2008 rating decision, the RO denied service connection for PTSD on the basis that there was a lack of a credible stressor or a diagnosis of PTSD.  The RO did not address the issue of service connection for depression. 

In October 2010, the Veteran underwent a VA examination.  Upon examination, the examiner diagnosed PTSD due to his claimed stressors related to fear of hostile military activity.

In a November 2011 rating decision, the RO granted service connection for "any mental disorder (depression)," effective March 16, 2007, the date of the Veteran's original claim for service connection.

In a November 2011 VA examination report, a VA examiner opined that it is more likely than not that the Veteran's depression in 1991 was a part of his PTSD.  He further stated that the Veteran's current depression was a component of his PTSD, and not a separate diagnosis.

Due to the November 2011 VA examiner's opinion linking the Veteran's depression to PTSD, in the April 2014 decision, the Board found that an effective date of March 16, 2007, the date of the grant of service connection for "any mental disorder (depression)," is the earliest effective date assignable for the now service-connected PTSD. 

During the January 2013 hearing, the Veteran indicated that he filed a claim for service connection in August 1994.  On review, the Board finds no indication in the file of an un-adjudicated claim of service connection prior to March 2007.

Also, the Board does not dispute that the Veteran is shown to have had symptomology prior to March 16, 2007.  In the case of a final adjudication of an original claim, the applicable law and regulations mandate that the effective date for the payment of compensation can be no earlier than the date of receipt of that claim.  38 U.S.C.A. § 5110(a). 

To the extent that the Veteran contends that his effective date should be 1991, a specific claim of service connection for a psychiatric disorder is not shown to have been received within one year of his separation from service in 1991 or at any time prior to March 16, 2007.

Neither the non-specific application received in 2000, nor the statement from the Veteran's sister in 2002 can be viewed as a formal or informal claim for the purpose of assigning an earlier effective date.  Thus, the Board finds that an effective date prior to March 16, 2007, for grant of service connection for PTSD is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an earlier effective date, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to March 16, 2007, for the grant of service connection for PTSD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


